El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Los apelados suscribieron el siguiente documento:'
“Por la presente nos constituimos fiadores y principales pagado-*647res de Rafael Ramirez Hostos, -vecinos de Bayamón, Puerto Rico, y a favor de la West India Oil Company, de San Juan, Puerto Rico, liasta la cantidad de un mil dollars.
“1,000, por mercancías compradas y recibidas o que comprara y recibiera él o sus agentes de la expresada West India Oil Company.
“Se entiende que de no satisfacer el Sr. Rafael Ramírez Hostos las facturas a su vencimiento, nos obligamos a satisfacer inmedia-tamente el montante que el citado señor adeudase a la referida West India Oil Company, hasta la referida cantidad de 1,000, un mil dollars, así como también una suma adicional de 20 por ciento de esta obligación, para las costas, gastos y honorarios de abogados, en caso de que hubiese necesidad de emplear los servicios de un abogado para el cobro de la cantidad adeudada, y a cuyo efecto hacemos la deuda nuestra solidariamente con renuncia de los benefi-cios de excusión, orden y división y demás leyes que puedan favo-recernos, incluso las de fuero y domicilio, y renunciando asimismo a ser notificados por la West India Oil Company del pago o no pago de las facturas a su vencimiento por nuestro fiado.
“"Bayamón, Puerto Rico, a 14 de agosto de 1928.
(Pdo.) Rafael Ramírez Hostos, Principal Pagador.
(Pdo.) Antonio Díaz,
Piador y principal pagador.
(Pdo.) Modesto Ruidíaz,
Piador y principal pagador.
(Pdo.) Pidel Cotto, Testigo. ’ ’
La corporación fiada demandó al deudor principal y a los dos fiadores para que le pagasen la cantidad de $744.96 como balance de la cuenta corriente de noviembre de 1928 a abril de 1929, originada por mercancías vendidas y entregadas al deudor principal. Los demandados se opusieron a esa re-clamación. De la prueba resultó que la West India Oil Company hizo ventas a Eafael Eamírez Hostos, el deudor principal, en exceso de $1,000 y que éste le babía pagado por lo menos esa suma durante la existencia del contrato garanti-zado con la fianza; y en esto se fundó la corte de distrito para hacer aplicación de los casos de Compañía Industrial de *648Santurce v. Sánchez, 21 D.P.R. 191; de Sucn. Valdés v. Acevedo, 23 D.P.R. 736; y de Brunet, Sáenz & Cía. v. Aponte, 33 D.P.R. 524, y declarar sin lugar la demanda en cnanto a los dos fiadores. La demandante apeló esa sentencia.
La corporación apelante no ataca en este recnrso la doc-trina de los casos citados por la corte inferior pero alega qne este caso es distinto de aquéllos por los términos de la fianza y qne fué error el no Racer aplicación a él de lo resuelto en el de Sucrs. de Gamarra, S. en C., v. Navarro, 40 D.P.R. 745, para condenar a los dos apelados.
En el contrato a qne ese caso se refiere el garantizador Manuel Navarro se constituyó en fiador y principal pagador por la suma de $500 que el Sr. Pedro Hernández tomase en mercaderías. El demandante alegó que según balance del 29 de diciembre de 1925, Pedro Hernández estaba adeudán-dole $1,311.51; el demandado contestó que desde el 20 de julio de 1925 en que se constituyó la fianza basta el 29 de diciembre del mismo año Hernández abonó a la demandante un total de- $1,050 y que así quedó extinguida la obligación. La corte de distrito en grado de apelación condenó a Navarro a-pagar $500, sentencia que fué confirmada por este tribunal por el fundamento de que al constituirse el fiador en principal pagador se convirtió en codeudor en el momento en que la obligación Rubiera de cumplirse.
Los RecRos en el presente caso son iguales a los del de Suers, de G-amarra, supra, pues en ambos la fianza no tiene tiempo determinado, se fijó una cantidad como límite de res-ponsabilidad, se Ricieron pagos por el deudor principal en exceso del límite de la cantidad fijada y en ambos se consti-tuyeron los fiadores en principales pagadores.
Los casos citados por la corte inferior se distinguen del que resolvemos y del de Gamarra en que en aquéllos los ga-rantizadores se constituyeron en simples fiadores y en los otros dos la obligación fué suscrita como fiadores y princi-pales pagadores de su fiado.
*649Por lo expuesto la corte inferior cometió error al no apli-car a este caso la doctrina del de Suers, de Gamarra v. Navarro mencionado, y por este motivo, que es el único alegado en este recurso, debe modificarse la sentencia apelada en el sentido de condenar también a Antonio Dias y a Modesto Bui-días a pagar solidariamente a la demandante las cantidades consignadas en la sentencia apelada, sin especial condena de costas.
El Juez Asociado Señor Córdova Dávila no intervino.